Citation Nr: 1755906	
Decision Date: 12/05/17    Archive Date: 12/15/17

DOCKET NO.  11-20 155A		DATE
	
	

THE ISSUES

1.  Entitlement to a disability rating in excess of 30 percent prior to August 12, 2003, for psoriasis. 

2.  Entitlement to service connection for a right ankle disability, not including the service-connected right ankle psoriatic arthritis.  

3.  Entitlement to a disability rating in excess of 10 percent for a left ankle disability, previously rated as left ankle sprain and currently rated as psoriatic arthritis of the left ankle.   

4.  Entitlement to service connection for a left knee disability, not including the service-connected left knee psoriatic arthritis.  

5.  Entitlement to service connection for a liver disability, claimed as non-alcoholic steatohepatitis (NASH).  

6.  Entitlement to service connection for atrial fibrillation.   



ORDER

Entitlement to a disability rating in excess of 30 percent prior to August 12, 2003, for psoriasis is denied.

Entitlement to service connection for a right ankle disability other than psoriatic arthritis is denied.  


FINDINGS OF FACT

1.  Prior to August 12, 2003, the Veteran's psoriasis did not manifest over more than 40 percent of the entire body or more than 40 percent of exposed areas and did not require constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the prior 12 month period.  

2.  The Veteran did not have a diagnosed right ankle disability, other than psoriatic arthritis, during the period on appeal.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 30 percent prior to August 12, 2003, for psoriasis have not been met.  38 U.S.C. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.118, Diagnostic Code 7816 (2017).

2.  The criteria for service connection for a right ankle disability other than psoriatic arthritis have not been met.  38 U.S.C. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2017).





	(CONTINUED ON NEXT PAGE)
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran had honorable active service with the United States Army from October 1989 to March 1995.  The Veteran had service in Southwest Asia from August 1990 to October 1991 and was the recipient of the Combat Infantryman Badge.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2007, June 2010, and July 2015 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

VA is required to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2016).  Compliant VCAA notice was provided in March 2006, January 2010, March 2010, and April 2011.

In addition, the Board finds that the duty to assist a claimant has been satisfied.  The Veteran's service treatment records are on file, as are various post-service medical records.  VA examinations have been conducted and any necessary opinions obtained.

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

1.  Entitlement to a disability rating in excess of 30 percent prior to August 12, 2003 for psoriasis.  

In a September 2007 rating decision, the RO increased the level of disability for the Veteran's psoriasis from 30 to 60 percent effective August 12, 2003.  The Veteran contends that the 60 percent disability rating assigned effective August 12, 2003, should have an earlier effective date.  Essentially, the Veteran disagreed with the disability rating prior to August 12, 2003, and is claiming an increased rating prior to that date.    

Disability ratings are determined by applying the criteria set forth in the VA Schedule of Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a questions as to which of two evaluations apply, assigning a higher of the two where the disability pictures more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's psoriasis is rated under Diagnostic Code 7816.  Under that regulation, psoriasis covering more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or requiring constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs in the prior 12 month period warrants a 60 percent disability rating.  Psoriasis covering 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or requiring systemic therapy such as corticosteroids or other immunosuppressive drugs for a  total duration of six weeks or more, but not constantly, during the prior 12 month period warrants a 30 percent disability. 38 C.F.R. § 4.118.

The question before the Board is whether the Veteran's psoriasis manifested over more than 40 percent of the entire body or more than 40 percent of exposed areas, or required constant or near-constant systemic therapy prior to August 12, 2003.  

The Board finds that the competent, credible, and probative evidence establishes that the Veteran's psoriasis did not more nearly approximate the criteria for a 60 percent disability rating prior to August 12, 2003.  

A May 2002 VA treatment record showed that the Veteran's psoriasis was treated locally with topical steroids.  An August 2002 VA treatment record showed that the Veteran was treated on alternating days with TAC ointment and Dovonex.  The examiner noted that the Veteran was consulted on the possibility of systemic treatment if symptoms worsened.  The Veteran's psoriasis was present on his elbows, knees, and lateral distal extremities.  

At no point did treatment records show psoriasis covering more than 40 percent of the entire body or more than 40 percent of exposed areas.  Additionally, the Veteran was not treated with systemic therapy during the period on appeal.  Based on the Veteran's treatment records, the Board finds that the preponderance of the evidence is against the claim and entitlement to a disability rating in excess of 30 percent prior to August 12, 2003 is denied.  

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine; however, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable. See 38 U.S.C. § 5107(b) (West 2014).

2.  Entitlement to service connection for a right ankle disability, not including the service-connected psoriatic arthritis of the right ankle.  

The Veteran contends that he has an additional right ankle disability that is causally related to service or to his service-connected 

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed.Cir.2013) (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
	
Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The question for the Board is whether the Veteran has a right ankle disability, other than his psoriatic arthritis, that is causally related to his service.  

The Board acknowledges that the Veteran was diagnosed during service with a right ankle strain.  September 1991 X-rays at the time of the strain showed right ankle benign periosteal thickening and irregularity of the lateral aspect of the distal tibial metaphysis. The report noted that these findings should be of no acute clinical significance. No acute fracture or significant abnormality was seen. 

The January 1995 separation report of medical history showed no complaints of history of a right ankle disability.  The corresponding report of medical examination showed clinically normal musculoskeletal findings.  

Post-service, treatment records are silent regarding any right ankle disability prior to the March 2009 diagnosis of psoriatic arthritis.  The Veteran was afforded an examination of the joints in January 2007, which did not diagnosis any right ankle disability.  

The Court has indicated that in the absence of proof of a present disability, there can be no valid claim for service connection; an appellant's belief that he or she is entitled to some sort of benefit simply because he or she had a disease or injury while on active service is mistaken, as Congress has specifically limited entitlement to service connection to cases where such incidents have resulted in a disability.  
Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992).  The evidence shows no diagnosis of a right ankle disability during the period on appeal until the diagnosed psoriatic arthritis in March 2009.  There also is no evidence of a disability at any point during the claims period or shortly prior to the claim being filed.  See McClain v. Nicholson, 21 Vet. App. 319 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).

Based on the lack of evidence of a right ankle disability other than the diagnosed psoriatic arthritis, the Board finds that a preponderance of the evidence is against the finding of service connection for a right ankle disability.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


REMAND

3.  Entitlement to a disability rating in excess of 10 percent for a left ankle disability, previously rated as a left ankle sprain and currently rated as psoriatic arthritis of the left ankle.  

The Veteran was afforded a VA examination of the left ankle in February 2016 in relation to his increased rating claim.  The United States Court of Appeals for Veterans Claims has held that "to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of" 38 C.F.R. § 4.59.  See Correia v. McDonald, 28 Vet. App. 158 (2016). The referenced portion of 38 C.F.R. § 4.59 (2016) states that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  The prior VA examination did not comply with Correia and as such, remand is required so that the Veteran may be afforded a new VA examination that contains adequate information pursuant to Correia.

4.  Entitlement to service connection for a left knee disability, not including the service-connected left knee psoriatic arthritis. 

The Veteran contends that he has an additional left knee disability, not including his left knee psoriatic arthritis.  The Board notes that the Veteran is service connected for left knee psoriatic from March 2009, but the Veteran's claim currently on appeal stems from a prior complaint related to left knee strain and left knee degenerative joint disease.  As part of the claim for service connection of a left knee disability, the Veteran was afforded a VA examination in January 2007.  The examiner diagnosed a left knee strain with minimal arthritis but found that it was not related to his left ankle.  The examiner did not address the question of aggravation.  The Board is without discretion and, to ensure that a decision of the Board could survive judicial scrutiny, must obtain another medical opinion to address whether the Veteran's current left knee disabilities (in addition to psoriatic arthritis) are aggravated (chronically worsened) by the Veteran's service-connected psoriasis or psoriatic arthritis. See El-Amin v. Shinseki, 26 Vet. App. 136 (2013) (in which the Court vacated a decision of the Board where a VA examiner did not specifically opine as to whether a disability was aggravated by a service-connected disability).

5.  Entitlement to service connection for a disability of the liver, claimed as NASH.

Regarding the Veteran's claim for NASH, the Veteran was not afforded a VA examination regarding his liver.  The Veteran had elevated liver function tests dating back to his exit physical in 1995.  VA treatment records have shown diagnoses of NASH, fatty liver, and hepatitis.  The Board finds that a VA examination is necessary to determine if the Veteran's liver function at separation from service is related to his current diagnoses.

6.  Entitlement to service connection for atrial fibrillation.

The Veteran was afforded a VA examination in June 2015.  At that time, the examiner diagnosed supraventricular arrhythmia and sinus bradycardia.  He also noted paroxysmal atrial fibrillation, etiology unknown.  The Veteran asserted a causal relationship between his psoriatic arthritis and his cardiac diagnoses.  The examiner did not address the issue of aggravation in his opinion.  Again, the Board notes that it is without discretion and, to ensure that a decision of the Board could survive judicial scrutiny, must obtain another medical opinion to address whether the Veteran's current cardiac disabilities are aggravated (chronically worsened) by the Veteran's service-connected psoriasis or psoriatic arthritis. See El-Amin v. Shinseki, 26 Vet. App. 136 (2013) (in which the Court vacated a decision of the Board where a VA examiner did not specifically opine as to whether a disability was aggravated by a service-connected disability).


Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA orthopedic examination to address the current severity of his left ankle disability.  The examiner should review the claims file in conjunction with the examinations.  Any tests deemed necessary should be accomplished and the results reported.  

Range of motion testing should be undertaken for the left and right ankles.  The examiner is to report the range of motion measurements in degrees.  Range of motion should be tested actively and passively, in weight bearing, and after repetitive use.  The examiner should consider whether there is likely to be additional range of motion loss due to any of the following: (1) during flare-ups; and, (2) as a result of pain, weakness, fatigability, or incoordination.  If so, the examiner is asked to describe the additional loss, in degrees, if possible.  

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

2.  Provide the claims file to an appropriate orthopedic VA examiner for a nexus opinion.  The examiner should review the claims file, to include the finding of left knee strain with arthritis diagnosed prior to his diagnosis with psoriatic arthritis, then answer the following, regarding any period on appeal, but specifically noting the period prior to the March 2009 effective date for service-connection for psoriatic arthritis:


a.)  Is it at least as likely as not (50 percent probability or more) that the Veteran's diagnosed left knee strain with arthritis began in service, was caused by service, or is otherwise related to the Veteran's active service?    

b.)  Is it at least as likely as not (50 percent probability or more) that the Veteran's diagnosed left knee strain with arthritis was caused or aggravated by the Veteran's service-connected left ankle disability or psoriasis, to include as an early symptom of psoriatic arthritis?  

A complete rationale must be provided for all opinions offered.  If any opinion cannot be offered without resort to mere speculation, the examiner must fully explain why this is the case and identify what additional information, if any, would allow for a more definitive opinion.  

3.  Schedule the Veteran for a VA examination regarding his liver.  The examiner should review the claims file, specifically the Veteran's liver function tests at separation from service, then answer the following:

a.)  Is it at least as likely as not (50 percent probability or more) that the Veteran's diagnosed NASH, fatty liver, or hepatitis began in service, was caused by service, or is otherwise related to the Veteran's active service?    

b.)  Is it at least as likely as not (50 percent probability or more) that the Veteran's diagnosed NASH, fatty liver, or hepatitis was caused or aggravated by the Veteran's service-connected psoriasis or psoriatic arthritis, to include any medications or conditions related to his psoriatic arthritis?  

A complete rationale must be provided for all opinions offered.  If any opinion cannot be offered without resort to mere speculation, the examiner must fully explain why this is the case and identify what additional information, if any, would allow for a more definitive opinion.  

4.  Return the claims file to the June 2015 examiner for further comment.  If the examiner is not available, provide the claims file to an appropriate VA examiner, preferably a cardiologist if reasonably available, for a nexus opinion.

The examiner should review the claims file, to include the studies submitted by the Veteran, and then answer the following:

a.)  Is it at least as likely as not (50 percent probability or more) that the Veteran's diagnosed atrial fibrillation or supraventricular arrhythmia and sinus bradycardia began in service, was caused by service, or is otherwise related to the Veteran's active service?    

b.)  Is it at least as likely as not (50 percent probability or more) that the Veteran's diagnosed atrial fibrillation or supraventricular arrhythmia and sinus bradycardia was caused or aggravated by the Veteran's service-connected psoriasis or psoriatic arthritis, to include any medications or conditions related to his psoriatic arthritis?  

A complete rationale must be provided for all opinions offered.  If any opinion cannot be offered without resort to mere speculation, the examiner must fully explain why this is the case and identify what additional information, if any, would allow for a more definitive opinion.  

5.  After undertaking the development above and any additional development deemed necessary, the Veteran's claims should be readjudicated.  If the benefits sought on appeal remain denied, the appellant and his representative should be furnished a supplemental statement of the case and be given an appropriate period to respond thereto before the case is returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals

ATTORNEY FOR THE BOARD	Patricia Veresink, Associate Counsel

Copy mailed to:  The American Legion


Department of Veterans Affairs


